Citation Nr: 1643451	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  08-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a disability manifested by headaches and blackouts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The appellant and his spouse testified before a VA decision review officer (DRO) at an August 2010 hearing conducted at the RO.  Additionally, in July 2013, the Veteran and his spouse testified before the undersigned at a Travel Board hearing.  Transcripts of the hearings have been associated with the claims file.

This matter was previously before the Board in November 2013, June 2014, February 2015, and October 2015 where it was remanded for further evidentiary development.  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's disability manifested by headaches and blackouts had its onset during military service or is otherwise related to such service.  


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by headaches and blackouts have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VA's duty to notify was satisfied through a letter dated in March 2007, which noticed the Veteran of the elements for service connection.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  Post-service medical records and Social Security Administration (SSA) records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided VA examination is November 2013 and June 2014.  Pursuant to the Board's October 2015 remand directives, the Veteran was provided an additional VA examination in December 2015.  The examinations, in total, are adequate for the purposes of the claim adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided etiological opinions with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thereafter, the RO issued a supplemental statement of the case in December 2015.  There has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that service connection is warranted for a disability manifested by headaches and blackouts.  Specifically, he contends that the condition is related to the sinusitis and/or allergic rhinitis treated during military service.

Service treatment records demonstrate that in November 1975, the Veteran presented with complaints of a sore throat, runny nose, slight cough, and headaches.  Following evaluation, he was diagnosed with an upper respiratory infection.  In a subsequent record dated in December 1975, the appellant complained of persistent upper respiratory symptoms and frontal maxillary pain, which had persisted for one week.  Sinusitis was ruled out.  In February 1976, the Veteran presented for treatment with head congestion.  On examination, it was noted that he had a normal head.  Upper respiratory infection was again diagnosed.  In a July 1976 record, the Veteran presented with complaints of dizziness.  Notwithstanding, the appellant had a normal clinical evaluation at the time of the October 1976 separation examination.   Additionally, he denied a history of motion sickness or disturbances of consciousness.  In the accompanying report of medical history, the Veteran denied a history of frequent or severe headaches or fainting or dizzy spells.

Post-service medical records reveal treatment for headaches, blackouts, and syncope.  In a December 1983 private treatment record, the appellant reported that he began experiencing seizures in October 1981.  Specifically, he was lifting weights outside his parent's mobile home when he lapsed into a tonic clonic grand mal seizure.  It was noted that the appellant had a significant past history related to the seizure disorder to include a febrile seizure as a child, a mild concussion at the age of 2, and a possible second concussion in 1977 when the he was involved in a whiplash type of injury with transient loss of consciousness.  In a May 1992 VA treatment record the Veteran presented with complaints of neck pain and blackouts.  A July 1998 record notes complaints of headaches.  A subsequent VA treatment record dated in November 1998 provided a diagnosis of convulsive syncope since 1981 secondary to cervical spinal cord compression.  

An April 2002 private neuropsychological assessment indicates a diagnosis of cognitive and seizure disorders; however, the physician did not suggest that the conditions were related to military service.  

In testimony provided during the July 2013 Board hearing it was asserted that the appellant's condition had its onset during military service and has continued since that time.

The Veteran underwent a VA examination in November 2013.  The examiner noted a diagnosis of headaches, seizures, and convulsive syncope.  Following evaluation of the appellant and review of the clams file, the examiner determined the appellant's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He noted that the appellant was hospitalized for 2 months from a traumatic brain injury due to a motor vehicle accident during childhood, resulting in multiple fractures.  He was noted to have a febrile seizure prior to the incident.  Additionally, there was no mention of a seizure disorder during military service or any seizure-like activity described throughout service treatment records.  In the separation examination the appellant denied motion sickness or disturbances of consciousness, headaches, dizziness, or fainting spells.  Likewise, in the Veteran's questionnaire, he did not confirm a history of the aforementioned symptoms.  The examiner noted that there was no documentation on the appellant until 1979 when he was described as having a worker's comp injury from a motor vehicle accident, resulting in neuritis symptoms in the extremities and chronic neck pain.  No mention of seizure action was described until October 1981 when the appellant was weight lifting with possible hyperventilation resulting in convulsion and prompting further resting. 

The examiner further noted that incidentally, the Veteran was never found to have a chronic sinusitis from service that resulted in a brain injury or vascular deprivation to his brain causing seizure or meningitis.  His presumed meningitis was years following service.  Notably, his sinus x-rays in service were negative and no imaging studies during his hospitalization in the 1980s suggest a chronic sinus infection or brain anomaly.  The examiner opined that any relation the Veteran presumes was caused by a cold sore or sinus infection is not substantiated by clinical studies.  He additionally determined that although the appellant was noted as having a cold sore at one point during service, there was no evidence that it went on to cause encephalitis or meningitis as a complication at that time, nor could it result in a delayed reaction years after service when the appellant was presumed, but not proven, to have chemical meningitis.  

The Veteran was provided an additional VA headache examination in June 2014 at which time a diagnosis of tension headaches was provided.  The examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this finding, the examiner noted that service treatment records did not show evidence of a headache condition.  Although the appellant did have occasional respiratory infections or sinus problems, in the July 1975 examination, he stated that he was in good health and there was no complaint of a headache condition.  Additionally, the October 1976 separation examination indicated no complaint of a headache condition or even a muscle scalp lower spine condition.  His examination was normal with no history of loss of consciousness or headache condition.  In sum, the examiner opined that there was no evidence of a headache condition or a cause of the headache condition as a result of the Veteran's military service.  He noted that the current headache description was atypical and there was no neurological deficit.  

VA seizure disorder, central nervous system and neuromuscular diseases, and headache examinations were provided in December 2015.  A history of migraine and tension headaches, Jacksonian seizures (simple partial seizure), and convulsive syncope were noted.  The examiner determined that the headaches (migraine and tension) were not likely due to any in-service illness, as the Veteran had no in-service headache condition.  He had no chronic sinus condition to cause headaches as evidence by a normal sinus series in service.  Separation examination showed no evidence of sinus, rhinitis, or headache condition.  The Veteran was noted to have a negative throat culture in service and therefore no infectious process.  He had an occasional sore throat and indigestion, but no diagnosis for the complaints at separation.  Further, the entities would not be causative of headache or any type of syncope or seizure disorder.  

The examiner also determined that it was less likely as not that the convulsive syncope was related to military service as there was no evidence of the condition in service or at separation.  She noted that the appellant contended he either had an infectious process or a circulation problem related to service causing the condition.  However, the in-service sinus series was negative for infection, or any vascular event which could cause a seizure disorder.  Further, the throat culture was negative for any infection.  Viral upper respiratory infection in service would not be expected to cause any type of CNS infection and there was no evidence of such at separation.  Post-service, the Veteran developed the syncope condition following a motor vehicle accident and the condition is likely related to pain due to trauma.  The examiner noted that the Veteran had an extensive workup with no evidence by MRI/MRA of any circulation compromise of the brain.  Further, the appellant had multiple MRI and CTs of the brain over the years showing no evidence of abnormality related to infectious process or vascular compromise.  There was no evidence of infection of the brain in service leading to chronic infection of the brain or vascular compromise.  Notably, the appellant had onset of syncope in 1981, five years after service.  This occurred after a motor vehicle accident when the appellant was rear-ended and suffered a neck injury.  

The examiner noted that a review of the appellant's symptoms showed a different history on multiple occasions, with inconsistency in the history from suboccipital headache pain documented in 1991, frontal headache documented in 1998 and 2004-a significant change.  She also reported that seizure symptoms had been inconsistent over the years and changing.  Because of the inconsistency in symptoms, it was not possible to give a firm diagnosis for the claimed conditions; however, review of the neurology consults showed that the Veteran had been diagnosed with convulsive syncope due to vaso-vagal reaction due to neck pain, which did not occur until 1981, after a motor vehicle accident.  He had been diagnosed with complex migraines, also related to pain and to the motor vehicle accident.  He had been diagnosed with atypical seizure disorder after a motor vehicle accident.  Considering the review of the condition in the up to date medial reference database, the claimed condition of syncope is most likely diagnosed as vasovagal syncope and not a seizure disorder.  In support of the finding, the examiner noted that the Veteran had evidence on multiple occasions of pain provoking the condition, which is most consistent with vasovagal syncope.  In addition, the onset of the syncope was post motor vehicle accident and cervical strain.  As the symptoms prior to and following the syncope differ over the years and as the headaches associated with the condition have changed, it is less likely that the Veteran has a particular epileptic focus.  Instead, the change pattern is more consistent with vasovagal syncope.  Further, the fact that the Veteran did not respond to any anti-seizure medication and they actually worsened the condition also argues against a seizure disorder.  Therefore after a review of the evidence, the diagnosis of atypical seizure disorder was in error due to the inconsistency of symptoms and findings.  The diagnosis of tension headaches is correct due to the Veteran having suboccipital headache post cervical spine injury.  The examiner noted that cervical spine conditions often caused muscle spasms and pain in the suboccipital region consistent with a tension headache.  Further, the Veteran also likely has a diagnosis of migraine post motor vehicle accident with frontal headache preceding syncopal episodes.  The examiner noted that the final diagnoses after a review of the evidence were vasovagal syncope and tension and migraine headaches.  She reiterated that the conditions were no related to any condition in service.  

Analysis

Although the record demonstrates that the Veteran currently suffers from headaches and blackouts, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, service treatment records demonstrate treatment for upper respiratory infections which included symptoms of headaches and a productive cough.  He also presented for treatment for dizziness; however, the records do not demonstrate that the appellant had a disability manifested by headaches and blackouts during military service.  Notably, at the time of the October 1976 separation examination, the Veteran had a normal clinical evaluation.  It was documented that he denied a history of motion sickness or disturbances of consciousness.  In the accompanying report of medical history, the Veteran denied a history of frequent or severe headaches or fainting or dizzy spells.  Moreover, there is no medical evidence suggesting that the condition is related to military service.  Notably, the November 2013, June 2013, and December 2015 VA examiners determined that the condition was not related to military service and had its onset after discharge from service following a motor vehicle accident.  The Board finds the VA examiners' opinion are highly probative because they are supported by a review of the medical evidence of record, a clinical evaluation, consideration of the Veteran's statements, and a provided a detailed rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Importantly, no other competent evidence of records refutes the opinions provided by the VA examines.  In light of the foregoing, service connection for disability manifested by headaches and blackouts is not warranted.

The Board observes that the Veteran has provided several articles regarding headaches, meningitis, syncope, and neurologic manifestations to support his claim.  The articles, however, do not specifically address the Veteran's situation nor provide a basis for a medical opinion of record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Thus, the articles are assigned limited probative weight. 

The Board acknowledges the Veteran's assertion that his disability manifested by headaches and blackouts is related to military.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current disability manifested by headaches and blackouts is a medical question not subject to lay expertise.  Jandreua v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The disorder in question here involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise, and experience.  As such, the Veteran's statement as to the origin of the disability manifested by headaches and blackouts is not competent and it is given no weight.

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's disability manifested by headaches and blackouts.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a disability manifested by headaches and blackouts must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a disability manifested by headaches and blackouts is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


